Citation Nr: 0608474	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES
1.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

2.  Entitlement to service connection for glucose 
intolerance, to include diabetes mellitus, for accrued 
benefits purposes.

3.  Entitlement to service connection for coronary artery 
disease, for accrued benefits purposes.

4.  Entitlement to service connection for sinus polyp, for 
accrued benefits purposes.

5.  Entitlement to service connection for a left eye 
disability, for accrued benefits purposes.

6.  Entitlement to service connection for an undiagnosed 
illness, claimed as fevers and dizziness, for accrued 
benefits purposes.

7.  Entitlement to service connection for the cause of the 
veteran's death.

8.  Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
January 1993.  He died in September 2001.  The appellant is 
the veteran's widow.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office 
(RO).  A hearing was held in June 2003 before the undersigned 
Veterans Law Judge sitting at the RO.  The Board remanded the 
case in March 2004 for additional development of the record.


FINDINGS OF FACT

1.  Hypertension was not shown during service or manifested 
within one year following discharge from active duty, and is 
not shown to be related to service.

2.  Coronary artery disease was not shown during service or 
manifested within one year following discharge from active 
duty, and is not shown to be related to service.

3.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

4.  Glucose intolerance, to include diabetes mellitus, was 
not shown during service or manifested within one year 
following discharge from active duty, and is not shown to be 
related to service.

5.  Sinus polyps were not shown in service or to be related 
to service.

6.  There is no current medical evidence showing the presence 
of the claimed left eye disability.

7.  The claimed dizziness was associated with the diagnosed 
panic attacks and there is no current medical evidence 
showing the presence of the claimed dizziness.  

8.  There is no current medical evidence showing the presence 
of the claimed fevers.

9.  The veteran died on December [redacted], 2001; the immediate 
cause of the veteran's death as shown on the death 
certificate was cardiorespiratory arrest due to liver/renal 
failure; diabetes mellitus -2 is listed a significant medical 
condition not directly contributing to death; an autopsy was 
not performed.

10.  At the time of the veteran's death, service connection 
was not in effect for any disability.

11.  The evidence shows that the veteran's liver/renal 
failure did not have its onset during service, 
cardiovascular-renal disease did not develop within one year 
of his discharge, and is not otherwise related to a disease 
or injury of service origin.

12.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

CONCLUSIONS OF LAW

1.  Hypertension; glucose intolerance, to include diabetes 
mellitus; coronary artery disease; sinus polyps; and a left 
eye disability were not incurred in or aggravated by service 
and hypertension, coronary artery disease and diabetes 
mellitus may not be presumed to have been incurred in 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1131, 1137, 5121 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2005).

2.  An undiagnosed illness, claimed as fevers and dizziness, 
was not incurred in or aggravated by active service, for 
accrued benefits purposes.  38 U.S.C.A. §§1110, 1131, 1117, 
1131, 51231 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 3.1000 
(2005).

3.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).

4.  The requirements for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of February 2002 and 
March 2004 letters from the AOJ to the appellant which 
together informed her of what evidence was required to 
substantiate the claims and of her and the VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was, in 
part, provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  Following the issuance of 
the March 2004 letter, a Report of Contact dated in April 
2004 indicates that the appellant advised the RO that she 
wished to go ahead with the appeal of her claim and that she 
would send in information needed regarding her claim.  No 
additional evidence or information was provided by the 
appellant.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

With respect to the duty to assist, the RO has obtained the 
veteran' service medical records, as well as private medical 
and VA treatment records.  It is noted that, pursuant to the 
Board's March 2004 remand instructions, in the March 2004 
letter, the RO requested the appellant to submit a release to 
obtain records from Southwestern Medical Center pertaining to 
hospital treatment of the veteran prior to his death.  The 
appellant did not furnish the requested release form and 
therefore, there is no further development possible regarding 
the mentioned treatment records.  In addition, in February 
2003, Nellis Air Force Base responded to the RO's request for 
treatment records and indicated that there were no records at 
that facility.  The Board finds that the RO's actions comply 
with duty to assist requirements.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(1).

II.  Claims of Service Connection for accrued benefit 
purposes

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 
days or more during a period of war or after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, cirrhosis of the liver or diabetes mellitus 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90mm., or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  In the case of claims based on undiagnosed 
illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike 
those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons 
are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. §3.317(d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An application for accrued benefits must be filed within one 
year after the date of a veteran's death.  38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. §3.1000 (2005).  Claims for death 
pension, compensation, or dependency and indemnity 
compensation are deemed to include a claim for accrued 
benefits if supported by the facts of the case.  See 38 
U.S.C.A. §5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. §5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Prior to the veteran's death, he had appealed a July 1998 
rating decision of the Muskogee, Oklahoma RO, that, in 
pertinent part, denied entitlement to service connection for 
hypertension, coronary artery disease, a sinus polyp, glucose 
intolerance, a left eye disability and fevers and dizziness 
both claimed as due to an undiagnosed illness.  The veteran 
died in December 2001, prior to the transfer of his claims 
file to the Board for appellate review.  In February 2002, 
and within a year of the veteran's death, the veteran's 
surviving spouse, the appellant herein, filed claims for 
service connection for the cause of the veteran's death, 
eligibility for Dependents' Educational Assistance, and a 
claim for accrued benefits.

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.

After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for hypertension; glucose intolerance, 
to include diabetes mellitus; coronary artery disease; sinus 
polyps; a left eye disability; and an undiagnosed illness, 
claimed as fevers and dizziness, for purposes of accrued 
benefits.  

The appellant asserts, in effect, that the claimed 
disabilities had their onset during service.  At the hearing 
in June 2003, it was argued that the service medical records 
showed elevated blood pressure readings that under current 
criteria set forth by the American Medical Association, would 
support a finding of hypertension.  It was further asserted 
that hypertension led to the veteran's death.  The appellant 
testified that the veteran's mother told her that the veteran 
was hospitalized after returning home from Desert Storm for a 
heart problem at Nellis Air Force Base.  She indicated that 
he began seeing a doctor in 1995 for heart problems.  She 
also indicated that he had some eye problems related to 
broken vessels and nasal problems and bleeding.  She 
testified that he had high blood pressure and received 
treatment at Reynolds Army Medical Hospital and VA clinic at 
Fort Sill.  She testified that the veteran told her that 
during service he flew over Vietnam, but never landed in 
Vietnam. 

	Hypertension and coronary artery disease   

With regard to the claimed hypertension and coronary artery 
disease, the service medical records show no relevant 
complaints, findings, treatment or diagnoses of hypertension 
or cardiovascular disease.  At the time of entrance in 
September 1971, the clinical evaluation of all systems was 
normal and blood pressure was recorded as 120/68.  On 
separation examination in June 1992, blood pressure was 
recorded as 130/84.  No significant defects were noted.  The 
Board notes that the appellant has argued that there is 
evidence of elevated blood pressure readings in service which 
would support the grant of service connection for 
hypertension.  While the service medical records do show 
several elevated readings during service, the fact remains 
that there was no diagnosis of hypertension during service or 
at the time of separation from active service.  

Treatment records of Reynolds Army Community Hospital dated 
from September 1996 to November 1997 show dilated 
cardiomyopathy and hypertension.  He indicated that he had 
been told over the last couple of years that his blood 
pressure had been up and down.  The examiner noted that the 
past medical history included hypertension for the previous 
two years, untreated.  The assessment included hypertension.  
An April 1997 discharge summary shows the discharge diagnoses 
included hypertension.  On VA general medical and Gulf War 
Registry examination in December 1997, the veteran reported 
that he served in the Persian Gulf Theater of Operations.  He 
reported that his chief complaint was hypertension and he 
indicated that he went to his physician in 1996 with a 
complaint of headaches and was found to have an elevated 
blood pressure and enlarged heart on chest x-ray.  He also 
reported that he was diagnosed with cardiomyopathy and 
coronary artery disease.  The diagnoses included 
hypertension, cardiomyopathy, and coronary artery disease 
with angina.  The first post-service medical evidence of 
diagnoses of hypertension and cardiovascular disease are 
shown in 1996, more than one year after discharge in 1993.  
There is no competent medical evidence linking the veteran's 
hypertension and cardiovascular disease with his active 
service.  In addition, evidence fails to show that coronary 
artery disease and hypertension had their onset within one 
year after discharge in 1993 which would warrant service 
connection on a presumptive basis.  Therefore, service 
connection for hypertension and coronary artery disease is 
not warranted, for accrued benefits purposes.


	Nasal polyps

With regard to the claimed nasal polyps, the service medical 
records do not show any complaints, treatment or diagnosis of 
nasal polyps.  Treatment records of Reynolds Army Community 
Hospital include a September 1996 History and Physical which 
shows that the veteran reported some bleeding from his left 
sinus and that a year earlier a vessel was cauterized with no 
recurrent problems.  A September 1996 report of head CT scan 
showed no intracranial abnormalities and bilateral cyst or 
polyps in the maxillary sinus, with the left being 
discernably larger than the right.  On VA sinus examination 
in December 1997, the veteran reported that a CT scan had 
shown a polyp in the right maxillary sinus.  Nasal 
examination revealed a deviated septum with a 60 percent 
obstruction bilaterally.  There is no competent medical 
evidence, however, linking the veteran's nasal polyps with 
his active service.  Therefore, service connection for nasal 
polyps is not warranted, for accrued benefits purposes.


	Left eye disability

The service medical records include a December 1989 optometry 
clinic note which showed that the veteran was seen for an eye 
evaluation and the assessment was irritant of the 
conjunctiva.  A March 1991 entry shows that the veteran 
reported working in the sand and had a sensation of something 
in the eye.  He reported itching but no pain.  The assessment 
was corneal abrasion.  In January 1992, he reported that the 
eyes were irritated with increased paperwork.  The assessment 
noted that visual acuity was not acute in either eye.  On 
separation examination in June 1992, the veteran reported 
reading glasses for reading.  No defects were noted on 
separation examination and there is no diagnosis of a left 
eye disability noted in the service medical records.  There 
is nothing in the postservice medical evidence of record 
showing a current left eye disability and, in fact, a July 
1997 Reynolds Army Community Hospital treatment record noted 
good ocular health and presbyopia.  

The current record fails to show that the veteran had a 
current left eye disability at the time of his death for 
which service connection may be granted.  In this case, the 
medical evidence of record shows that the veteran had 
presbyopia, which is refractive error of the eye.  Under 38 
C.F.R. § 3.303(c), refractive errors of the eyes is not a 
disease or injury for the purpose of VA disability 
compensation.  As such, they are not diseases or injuries for 
VA compensation purposes.  38 C.F.R. § 3.303 (c); 4.9; see 
also Dorland's Illustrated Medical Dictionary 151, 1349 (28th 
ed. 1994).  Because the post-service medical evidence is 
negative for any indication that the veteran had been 
diagnosed as having a left eye disability, other than 
refractive error, the Board must deny this claim because 
there is no medical evidence indicating that the veteran had 
a current diagnosis of left eye disability for which service 
connection may be granted, for accrued benefits purposes.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

      
      Glucose intolerance, to include diabetes mellitus

After a careful review, the Board finds that the veteran did 
not serve in Vietnam as contemplated by 38 C.F.R. § 3.307(a).  
The record includes a DD Form 214 indicating that during the 
period of service from September 1971 to March 1975, the 
veteran did not have any foreign and/or sea service.  The DD 
Form 214 for the period from March 1975 to January 1993 shows 
that the veteran had 11 months and 29 days of foreign service 
and that he served in Southwest Asia during that period of 
active duty.  On VA examination in December 1997, the veteran 
reported that he did not go to Vietnam.  At the hearing, the 
appellant testified that the veteran had told her that he had 
flown over Vietnam during service, but had never landed in 
Vietnam.  Thus, the Board concludes that the veteran did not 
serve in the Republic of Vietnam during service, and is 
therefore not entitled to presumptive service connection for 
type II diabetes mellitus, for accrued benefits purposes.

The fact that there is no entitlement to the regulatory 
presumption of service connection for diabetes mellitus does 
not preclude an evaluation as to whether service connection 
is warranted on a direct basis or whether presumptive service 
connection for a chronic disease is warranted.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a careful review, the Board notes that the veteran's 
service medical records are negative for any complaint, 
treatment, or diagnosis of glucose intolerance and/or type II 
diabetes mellitus.  At the time of entrance in September 
1971, the clinical evaluation of all systems was normal.  It 
was indicated that laboratory testing for sugar was negative.  
On separation examination in June 1992, the clinical 
evaluation of all systems was normal and laboratory testing 
for sugar was negative.  The postservice medica evidence 
includes a July 1997 Reynolds Army Community Hospital 
treatment record which noted hyperglycemia and noted probable 
glucose intolerance.  None of the postservice treatment 
records, however, show a diagnosis of diabetes mellitus.  The 
death certificate of the veteran listed diabetes mellitus-2 
as a significant medical condition not directly contributing 
to death.  There is no medical evidence showing that diabetes 
mellitus was present in service or was diagnosed within the 
first postservice years.  The Board thus finds that type II 
diabetes mellitus was not present during service or first 
manifested to a compensable degree during the one-year 
presumptive period following the veteran's discharge. 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  In sum, service 
connection for type II diabetes mellitus on a presumptive or 
direct basis is not warranted, for accrued benefits purposes.

Undiagnosed illness, claimed as fevers and dizziness, 
for accrued benefits purposes.

The service medical records are negative for any complaints 
of fevers or dizziness during service.  A September 1996 
Reynolds Army Community Hospital History and Physical shows 
that the veteran reported that he was overseas in the Gulf 
War and afterward had some palpitations, lightness in his 
chest, abdominal cramping, headaches and was diagnosed with 
Gulf War syndrome.  He reported that his symptoms had 
improved but he continued to have headaches.  It was 
indicated the neurological examination was just remarkable 
for headaches and anisocoria was also noted.  The assessment 
included tension vs. cluster headaches with anisocoria and 
Gulf War syndrome.  It was noted that the veteran stated that 
actually all of his symptoms including fevers and dizziness 
had resolved.  

On VA general medical and Gulf War Registry examination in 
December 1997, the veteran reported that he served in the 
Persian Gulf Theater of Operations.  He indicated that he was 
diagnosed with panic attacks after he returned from the Gulf 
with symptoms including dizziness.  He reported that this 
continued off and on for two year after he retired and the 
problem had now resolved.  He also reported that he began to 
have fever and chills right after he returned from the Gulf 
which had resolved and not returned.  The diagnoses included 
fever of unknown origin, resolved and history of panic 
attacks with dizziness.    

The medical evidence shows that although there is a reported 
history of fever and dizziness, currently both of those 
symptoms had resolved prior to the veteran's death.  In 
addition, the medical evidence shows that the veteran's 
dizziness was associated as a manifestation of panic attacks, 
and not due to an undiagnosed illness.  As the medical 
evidence of record at the time of his death showed no 
evidence of fever or dizziness currently due to an 
undiagnosed illness, the claim of service connection based on 
service in the Persian Gulf fails. 

	Conclusion

Although the appellant believes that the veteran had the 
claimed disabilities as a result of his active service, she 
is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   Accordingly, 
the claims for service connection for hypertension; glucose 
intolerance, to include diabetes mellitus; coronary artery 
disease; sinus polyps; a left eye disability; and an 
undiagnosed illness, claimed as fevers and dizziness, for 
accrued benefits purposes, must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Service connection for the cause of the veteran's death

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §3.312.

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  Although there 
are primary causes of death that by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a 
reasonable basis to hold that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death, where the service-connected condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. §3.312.

As noted above, when a disease is first diagnosed after 
service, service connection may be established nonetheless by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumptive period applied. See 38 C.F.R.  §§ 3.303, 3.307, 
3.309.  Where a veteran who served for 90 days or more during 
a period of war (or during peacetime after December 31, 1946) 
develops a chronic disorder to a compensable degree within a 
prescribed period after separation from service (one year for 
cardiovascular-renal disease, diabetes mellitus and cirrhosis 
of the liver), the disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

The death certificate lists the cause of death as 
cardiorespiratory arrest due to (or as a consequence of) 
liver/renal failure.  Diabetes mellitus-2 is listed as 
another significant medical condition not directly 
contributing to death.  No autopsy was performed.

As discussed above, the service medical records are negative 
for findings or diagnoses of cardiovascular disease in 
service.  The service medical records are similarly negative 
for any complaints, findings or diagnoses of liver or renal 
disease during service.  The postservice medical records, as 
noted above, do show the presence of cardiovascular disease 
as of 1996.  In addition, a November 1997 ultrasound report 
included an impression of probably fatty infiltration of the 
liver.  A February 1998 report of liver biopsy included an 
interpretation was microscopical examination of severe 
steatosis of the liver with stage 1 fibrosis.  A March 1998 
statement of Dr. Bhargava noted the biopsy results and 
indicated that the veteran had a fatty liver which was 
possibly related to his weight and his cardiomyopathy and no 
specific treatment was indicated.

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as cardiorespiratory 
arrest due to (or as a consequence of) liver/renal failure.  
The evidence fails to reveal the existence of cardiovascular-
renal disease or renal disease during service.  There is no 
evidence showing that cardiovascular-renal disease was 
present to a compensable degree within the first year 
following discharge.  The first evidence of a diagnosis of 
liver and cardiovascular-renal disorders are three years 
after following the veteran's discharge from service and 
there is no competent medical evidence relating the veteran's 
cause of death to his active service.  It is noted that the 
death certificate lists diabetes mellitus a significant 
medical condition not directly contributing to death.  As 
discussed fully above, service connection for diabetes 
mellitus is not warranted and there is no competent medical 
evidence showing that diabetes mellitus caused or contributed 
substantially or materially to cause death.

The Board has also considered the appellant's contentions of 
the appellant that the veteran had hypertension during 
service and this lead to his death.  As a layperson, the 
appellant is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability or death.  Thus, her statements regarding medical 
causation are not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Dependents' Educational Assistance Benefits under 38 
U.S.C.A. Chapter 35

As discussed above, the Board has denied the appellant's 
claim of service connection for the cause of the veteran's 
death.  Further, the record indicates that the veteran was 
not evaluated as having disability total and permanent in 
nature as a result of service-connected disability at the 
time of his death.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Accordingly, entitlement to Dependents' Educational 
Assistance Benefits is not warranted as a matter of law. 38 
U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 21.3021.


ORDER

Service connection for hypertension, glucose intolerance, to 
include diabetes mellitus, coronary artery disease, sinus 
polyps, a left eye disability, an undiagnosed illness, 
claimed as fevers and dizziness, for accrued benefits 
purposes, is denied.

The claim for service connection for the cause of the 
veteran's death is denied

Entitlement to dependents educational assistance pursuant to 
Title 38, United States Code, Chapter 35 is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


